Case 21-51575-sms        Doc 28    Filed 03/29/21 Entered 03/29/21 10:56:51             Desc Main
                                   Document     Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                            :   CHAPTER 11
                                                  :
MICHAEL JERMAINE DICKEY and                       :   CASE NO. 21-51575 – SMS
CAJGIE MCGAHA DICKEY,                             :
                                                  :
                DEBTORS.                          :

                   UNITED STATES TRUSTEE’S OBJECTION TO
          DEBTORS’ ELECTION TO PROCEED AS SUBCHAPTER V DEBTORS

         Nancy J. Gargula, United States Trustee for Region 21, by and through the undersigned

counsel, and pursuant to 28 U.S.C. § 586, objects to the election of Michael Jermaine Dickey and

Cajgie McGaha Dickey (“Debtors”) to proceed as subchapter V debtors. In support of this

objection, the United States Trustee shows the Court as follows:

I.       COURSE OF PROCEEDINGS AND STATEMENT OF FACTS

         1.     On February 25, 2021, Debtors filed a voluntary petition under Chapter 11 of the

Bankruptcy Code, Title 11 U.S.C. § 101 et seq. (the “Petition”) (Doc No. 1).

         2.     In response to item 13 on the Petition, Debtors stated they are not small business

debtors as defined by 11 U.S.C. § 101(51D), but they elect to proceed under subchapter V of

Chapter 11 and are debtors as defined in 11 U.S.C. § 1182(1).

         3.     On March 11, 2021, Debtors filed their schedules of assets and liabilities and their

statement of financial affairs (the “Schedules”) (Doc. No. 21).

         4.     On March 22, 2021, the United States Trustee commenced and concluded the

section 341(a) meeting of creditors (the “341 Meeting”).
Case 21-51575-sms        Doc 28    Filed 03/29/21 Entered 03/29/21 10:56:51             Desc Main
                                   Document     Page 2 of 6



       5.      Prior to filing their bankruptcy case, Debtors operated two Uncle Maddio’s Pizza

restaurants, which were owned through the Debtors’ limited liability companies, CMR Concepts,

LLC and CMR Concepts, II, LLC (the “CMR Entities”).

       6.      The CMR Entities ceased operating the restaurants in early 2020, and the CMR

Entities each filed a bankruptcy petition seeking relief under chapter 7 on August 10, 2020, in the

Northern District of Georgia (Case Nos. 20-68843-sms and 20-68844-sms).

       7.      Debtors assert the majority of the debts listed in their schedules arise out of their

prior ownership and operation of the CMR Entities and the Uncle Maddio’s restaurants.

       8.      At the 341 Meeting, Mrs. Dickey testified that she is currently a salaried employee

of Cox Automotive. Mrs. Dickey further testified that she does not receive income from any source

other than her employment at Cox Automotive.

       9.      At the 341 Meeting, Mr. Dickey testified that he is currently unemployed but is

seeking employment within the restaurant industry.

       10.     Mr. Dickey further testified that he receives $1,140.00 per month in rental income

from a property he owns in Kennesaw (the “Kennesaw Property”) and which is occupied by his

niece. His net monthly income from this property is approximately $90.00. See Amended

Schedule I, Doc. No. 24).

       11.     The Kennesaw Property was purchased as an investment.

II.    ARGUMENT

       12.     Interim Rule of Bankruptcy Procedure 1020 requires debtors in voluntary chapter

11 cases to state in their petition whether the debtor is a small busines debtor and whether the

debtor elects to have subchapter V of chapter 11 apply. Fed. R. Bankr. P. 1020(a).




                                                -2-
Case 21-51575-sms        Doc 28    Filed 03/29/21 Entered 03/29/21 10:56:51                Desc Main
                                   Document     Page 3 of 6



       13.     Interim Rule 1020 further provides that the United States Trustee or a party in

interest may file an objection to the debtor’s election to have subchapter V apply no later than 30

days after the conclusion of the section 341(a) meeting of creditors, or within 30 days after any

amendment to the election, whichever is later. Fed. R. Bankr. P. 1020(b).

       14.     The deadline for the United States Trustee to object to the Debtors’ election to have

subchapter V apply is April 21, 2021.

       15.     When enacted, section 1182(1) of the Small Business Reorganization Act of 2019

(“SBRA”), Pub. L. 116-54, § 5, 133 Stat. 1079, 1087 (effective Feb. 19, 2020), codified primarily

at 11 U.S.C. §§ 1181-1195, stated, “[t]he term ‘debtor’ means a small business debtor.”

       16.     A “small business debtor” is defined in 11 U.S.C. § 101(51D) as,

       a person engaged in commercial or business activities . . . that has aggregate
       noncontingent liquidated secured and unsecured debts as of the date of the filing of
       the petition . . . [of] not more than $2,725,625 . . . not less than 50 percent of which
       arose from the commercial or business activities of the debtor.

       17.     On March 27, 2020, the Coronavirus Aid, Relief, and Economic Security Act

(“CARES Act”), Pub. L. 116-136, 134 Stat. 281 (2020), became law and amended section

1182(1)(A) of the Bankruptcy Code to define the term “debtor” as

       (A) . . . a person engaged in commercial or business activities . . . that has aggregate
       noncontingent liquidated secured and unsecured debts as of the date of the filing of
       the petition . . . in an amount not more than $7,500,000 . . . not less than 50 percent
       of which arose from the commercial or business activities of the debtor; . . . .

       18.     The language added to § 1182(1) by the CARES Act mirrors the definition of

“small business debtor” under §101(51D), except that it increases the debt limit to $7,500,000.00.

       19.     The definition has two principal requirements – (1) the debtor must be a person

“engaged in commercial or business activities” and (2) the debtor must meet the debt limit, of




                                                 -3-
Case 21-51575-sms         Doc 28    Filed 03/29/21 Entered 03/29/21 10:56:51                Desc Main
                                    Document     Page 4 of 6



which at least 50% must arise “from the commercial or business activities of the debtor.” The first

requirement is at issue in this case.

       20.     The term “engaged” is an active verb, and is used in the statute in its plain, ordinary

connotation, meaning that a debtor must be actively engaged in commercial or business activities

at the time of filing. In re Thurmon, No. 20-41400, 2020 WL 7249555, at *4 (Bankr. W.D. Mo.

Dec. 8, 2020) (holding the plain meaning of “engaged in” means to be actively and currently

involved); see also In re Johnson, No. 19-42063, 2021 WL 825156, at *6 (Bankr. N.D. Texas Mar.

1, 2021)(“ a person ‘engaged in’ commercial or business activities is a person occupied with or

busy in commercial or business activities - not a person who at some point in the past had such

involvement”). But see In re Wright, No. 20-01035, 2020 WL 2193240, at *3 (Bankr. D.S.C. Apr.

27, 2020) (“Although the brief legislative history of the SBRA indicates it was intended to improve

the ability of small businesses to reorganize and ultimately remain in business, nothing therein, or

in the language of the definition of a small business debtor, limits application to debtors currently

engaged in business or commercial activities.”).

       21.     Debtors bear the burden of demonstrating that they are eligible to proceed under

subchapter V of chapter 11. In re Morgan Strawberry Farm, 98 B.R. 584, 585 (Bankr. M.D. Fla.

1989) (holding that the party filing a petition bears the burden of proving eligibility).

       22.     Because Debtors ceased operation of their businesses prior to filing their chapter

11 bankruptcy case, they are not “engaged in commercial or business activities.” As a result,

Debtors are ineligible to proceed under subchapter V of Chapter 11.




                                                 -4-
Case 21-51575-sms      Doc 28    Filed 03/29/21 Entered 03/29/21 10:56:51          Desc Main
                                 Document     Page 5 of 6



       WHEREFORE, the United States Trustee respectfully requests that this Court deny

Debtors’ election to proceed under subchapter V of chapter 11 of the Bankruptcy Code.

                                                   NANCY J. GARGULA
                                                   UNITED STATES TRUSTEE
                                                   REGION 21

                                                                  /s/
                                                   Lindsay P. S. Kolba
                                                   Georgia Bar No. 541621
                                                   United States Department of Justice
                                                   Office of the United States Trustee
                                                   362 Richard B. Russell Building
                                                   75 Ted Turner Drive, SW
                                                   Atlanta, Georgia 30303
                                                   (202) 360-7746
                                                   lindsay.p.kolba@usdoj.gov




                                             -5-
Case 21-51575-sms        Doc 28    Filed 03/29/21 Entered 03/29/21 10:56:51            Desc Main
                                   Document     Page 6 of 6



                                CERTIFICATE OF SERVICE

       This is to certify that I have on this day electronically filed the foregoing Objection to
Debtors’ Election to Proceed as Subchapter V Debtors using the Bankruptcy Court’s Electronic
Case Filing program, which sends a notice of this document and an accompanying link to this
document to the following parties who have appeared in this case under the Bankruptcy Court’s
Electronic Case Filing program:

Lisa F. Caplan                lcaplan@rubinlublin.com, nbrown@rubinlublin.com,
                              akhosla@rubinlublin.com, ruluecf@gmail.com,
                              BKRL@ecf.courtdrive.com
Lynn L. Carroll               lcarroll@golderlawfirm.com, mcroxton@golderlawfirm.com
Elizabeth Ann Childers        echilders@rlklawfirm.com, swenger@rlklawfirm.com,
                              csmith@rlklawfirm.com, yalamin@rlklawfirm.com
A. Michelle Hart Ippoliti     Michelle.ippoliti@mccalla.com, bankruptcyecfmail@mccalla.com,
                              mccallaecf@ecf.courtdrive.com
Brian K. Jordan               ecfganb@aldridgepite.com, bjordan@ecf.inforuptcy.com
Benjamin Keck                 bkeck@rlklawfirm.com, mwinokur@rlklawfirm.com,
                              swenger@rlklawfirm.com, csmith@rlklawfirm.com,
                              bwenger@rlklawfirm.com
Tamara M. Ogier               tmo@orratl.com, jc@orratl.com, tmo@trustesolutions.net,
                              ctmo11@trustesolutions.net
William A. Rountree           wrountree@rlklawfirm.com, swenger@rlklawfirm.com,
                              yalamin@rlklawfirm.com, 6717577420@filings.docketbird.com,
                              R71213@notify.bestcase.com, csmith@rlklawfirm.com,
                              ablanco@rlklawfirm.com, bwenger@rlklawfirm.com
Michael Charles Sullivan      msullivan@phrd.com

       I further certify that on this day, I caused a copy of this document to be served via United
States First Class Mail, with adequate postage prepaid on the following parties at the address
shown for each.

 Michael Jermaine Dickey                          Cajgie McGaha Dickey
 415 Gartrell St, #20                             415 Gartrell St, #20
 Atlanta, GA 30312                                Atlanta, GA 30312

                                                            /s/
                                                     Lindsay P. S. Kolba
                                                     Georgia Bar No. 541621
                                                     United States Department of Justice
                                                     Office of the United States Trustee
                                                     362 Richard B. Russell Building
                                                     75 Ted Turner Drive, SW
                                                     Atlanta, Georgia 30303
                                                     (404) 331-4437, ext. 152
                                                     lindsay.p.kolba@usdoj.gov

                                               -6-
